Citation Nr: 1222229	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar strain.

2.  Entitlement to restoration of a 10 percent rating for the service-connected left side L5 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel




INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In a March 2009 decision, the RO denied an increased disability rating for lumbar strain and proposed a reduction in the disability rating for L5 radiculopathy.  In a subsequent May 2009 decision, the RO implemented the reduction in the disability rating for L5 radiculopathy.


REMAND

The Board finds further development is required before the claim for increased evaluation for the service-connected lumbar strain is adjudicated.  He submitted evidence including an MRI report from VA dated in January 2011 showing that he had one back bone slip forward from the one below it (spondylolisthesis of L5 on S1.)  The VA doctor told him this could be causing his pain.  

In a statement dated in January 2011, the Veteran asserted his lumbar spine disability has increased significantly.  His most recent VA examination was conducted in February 2009.  The Board accordingly finds the Veteran should be afforded a new VA examination of the spine to determine the current disability picture of this service-connected disability; see 38 C.F.R. § 3.159(c)(4). 

The Veteran also appears to have disagreed with the reduction in rating from 10 to 0 percent for his left side L5 radiculopathy in recent communication.  In a May 2009 statement, he expressed disagreement with the reduction asking that his claim be reconsidered.  Inasmuch as he has effectively filed a Notice of Disagreement with regards to this issue, to date, the Veteran has not been issued a Statement of the Case (SOC) for this issue from the Originating Agency.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected lumbar strain during the period of this claim.  Particularly, the RO or the AMC should obtain any relevant outstanding VA records and should also ask the Veteran to identify any non-VA provider having outstanding relevant medical records and to either provide authorization for VA to obtain those records or, alternatively, to obtain and submit those records to VA himself. 

2.  Then, the Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's service-connected disability of the lumbar strain.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies, including X-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should describe any neurological impairment associated with the service-connected lumbar spine disability, to include diagnosis and severity in terms corresponding to the VA rating schedule. 

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any comorbid nonservice-connected disorders. 

The examiner should also provide an opinion concerning the impact of the service-connected back disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  The RO/AMC shall review the Veteran's claims file and determine whether any additional development is warranted with respect to the claim of restoration of the 10 percent rating for left side L5 radiculopathy.  If further action is required, it shall be undertaken prior to further claims adjudication.  The RO/AMC shall then issue a statement of the case in compliance with Manlicon, supra.  If, and only if, the Veteran perfects an appeal, shall the RO/AMC return this issue to the Board for appellate consideration 

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) that addresses the relevant evidence added to the file since the previous SSOC, and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



